 

 
 

ih v ey Shei it Ost

 

 

 

 

 

 

 

Peer
i i A
t *
— fi =A weg
i" Z a
(4.
if Vv .
a
te
=T ,
! ~

 

 

 

 

 

 

 

 

See
Cola)
US. . a isin ee

 

 

 

 

 

| ye _ — |
Housing Ach ot Li NS -CV-C263- MN
pane ——

 

 

 

 

 

 

 

a

 

AL
f

 

 

7 ponsct a La oa od M ~~ Lsmiss As

 

 

 

 

 

ct un fos Flows a ae coviihe Cha Lette.

 

 

 

 

 

 

 

AnSuselS “le  bkaongtone hud it caf Lequeasy, far _

 

 

fF Coch uy had Ce Ces Testin, oe Crook ~{ To

 

 

 

 

 

Pa eM gh

 

 

 

 

 

Ne Ls Ay hecday - SQ | errs Wy aC PalSuaa CRBC

_h

 

 

 

 

74 b Lhe Vnecea ea sacle, :
aa ve

 

 

 

 

 

 
| Ane. fala Zo18 0) Sedat, AR

 

 

—

 

 

 

 

 

— pic by NX Honaselde, lc aly Secued [Lake

 

 

 

 

 

 

 

 

 

ones Oud “aguect Nos Cadac oF ak nw. Lette)
_h

 

PS ths

\ iN \ \
ano ty Chus Pred ASC po Xe Le

 

WA sy
TR

 

 

QD 7

 

 

 

 

 

 

 

 

 

| Plat Fe aas Capella) $ FeAQrad of trace Sumac cls usdel

 

by USL & hl ech Praceduue pr abuck Ni, cy Se 18

 

 

\

 

 

 

 

=
i’
‘BI
/ R
=|
cL

 

 

Yuse x Vs Lol Stak wa kel

 

 

 

 

 

 

 

 

 

Phat FY bY snout OL om o Tet adel nt

 

 

 

 

50 Zolk as Peas. ia porahls

 

a ‘. \

 

 

 

 

 

 

ce
Hep

 

E las ie x Un bat ar his ally oud ti deat

 

 

 

 

 

U Rtas Kins Was tas Vee put hac

 

 

 

 

 

 

 

 

 

 

= ‘ a“ Po
v + He Nad nr Areata § mn Pre, ttl L

 

 

 

 

ae
ZOFG

 
 

 

 

(

Ly
MS Lone) be Sg Zach

 

an

 

4, Codec

 

 

 

Q

 

 

Chere,

 

 

 

nreeglurn, wat
[ Ole

Aad eat

 

 

+ FE La shee anh

 

ag ak De

 

bss ise yall Qt . bs =
|

 

fed ma ac \

 

La

 

 

at elev st Zoallussch

 

 

 

 

 

yon aa Wetasaua 1S istue_ le Ey See U8 (oa
lok Popals ‘os Thr tau c at fe — Obes _

 

 

 

Plant te

 

ak let

 

aka

 

 

18 Ase ate

 

‘

 

 

entry? “Tae p

 

 

 

mat ke Peal Sc

 

at

mm = CO)
peek mash \ “Tha Mate Teaat Bela

 

 

 

 

 

 

iM Laing Ase

a

 

 

AO- CTO lac.|

CYT t)

 

LA cod \ Pie FEE Chim.

 

re,

 

 

=

ere by Sa tr Gitta

—

 

 

 

Ly Unie

 

 

 

S Cul S 5 Dun Pato _

 

lect LA hls A
iN O. }

 

 

 

Ninn Inet Cog

l bWCArg qe

 

y eta

 

 

 

 

¥

 

 

 
 

chedkis Same, Whe OA ed

 

 

 

 

 

 

 

 

 

 

 

Cy (ed Vises C aN tay, Te an! [a Nea et.

 

 

 

OM. Une Qed a Ue TGs br Dhann Gao '

 

 

 

 

 

 

Ms CoaDahy Ge ben Us Tsar Me
ay!

 

 

 

 

 

Se Hee Ceses al

 

 

 

 

 

 

 

 

 

See hob co

 

 

 

 

 

 

 

 

 

 

Hae aati Madea bea th aga

h

 

 

 

 

 

 

Mee CMCRLZ Us We, eRe. ~ Al's
A

 

 

 

acl cal Sec ated [ani aga, matte

 

 

 

 

 

 

adds cach ie ee cl Susan Mc

 

 

 

 

 

[A 2 u Cad copes a
\ f_) \ |

 

 

 

 

 

 

bs 3. Sled (Ike (se We

 

 

eee
Recon KL 21)

 

 

 

 

 

 

 

 

 
\Jlaeschse CLEA ont So A iS-

 

 

 

Sih chn BS Chak leet cleat

 

 

 

 

 

 

 

arc +5 powuede aa

h
\huoin Sine Yun An. Pet! XM be \

\

 

\n, ( past « om

 

te] * Can Gace Qa Aa hey}

 

 

 

 

wn, {2

 

tA ath

a

 

 

 

 

|

 

VZ x Gogh OOXL Gach Ly Sean ha,

 

 

 

 

Gus Boo ohh Unt ) fe leag opNorniia
Me A Daedas teafP opps

 

 

if

=r

 

 

-
4

 

 

 

ts hc Apu bit ay Onin Se et

 

 

 

tht tela

 

 

 

 

Tadd re

 

 

X aS

 

 

 

W

| fusca el Rae

 

Lem

vv

 

 

Ks
A

 

Co

 

4
(

St!
Su DS

 

wa

 

acer

 

 

 

 

 

lad, att Sache Decl geht Zz Bod ee

 

 

 

 

 

Canny Fant EEL fraud] Dota

 

 

 

 

 

M at A Sess

 

Cre!

 

 

fad roel

 

 

 

 

 

 

Sore

 
 

| Cas th, chu ou.| a sala

 

 

 

 

 

 

sn Plate ec

 

\

Vis tre & L, becky x

 

 

 

 

at / __| + \
Peo Ws Riteg T

 

 

Ot \

 

 

 

 

 

v i fe Se ks

 

Ae Tiss i St

— ne

 

 

 

 

 

\
\

aa act ttt “Sona Sea

 

 

At

tun. = bs

 

n ha Ca at a YL

\

 

 

 

 

 

recast Hawtin a bic ac ederinta tat

 

 

 

L

 

 

 

Oo)
ita, ot. hat Xf Seas I. SLA Aaa
A)

 

 

 

 

 

 

 

 

Cunt waa hs (nse Crug) stocked ol _

 

 

 

 

 

Foradil owl ena A Sa IG, Ld cl i&

 

ce l =e Ua as

 

 

 

 

 

 

Lo coh. S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

‘ EIN THE UNITED STATES DISTRICT COURT
(A- 7 THE DISTRICT OF MARYLAND
| “C) * 1 IS.
H . , Case No, p - S
* r

 
 
 
 

Amd FO

*

 

 

 

 

GQ]. CERTIFICATE OF SERVICE
: y La, bs p sv
, ereby certify thaton si A a a copy of GC
& Regeta I) lo Io WD A ASH SH 3 AAS eu Deas)
ly filed in this case on vi 40] Ch maildd via
|
first c _ iF ee el to { Meta 4 2277 C, d se
C/
of

 

Ss
thal A “ag

Date

 

 

Printed Name and BakNomber

2.2 Wid Corde ae Ast 10

 

— best pam Oe 7176)

Ess) 320 suelo
a a %

 

 

 

Fax Number

Certificateo (Service (06/201 6}

 
